PER CURIAM.
Petitioner, Mattie May Pease, seeks in this court to review a judgment for costs. It appears that the circuit judge reluctantly concluded that our previous order in this cause dated June 15, 1955, dismissing a petition for writ of certiorari and denying a motion for additional attorney’s fees and damages was susceptible of the construction that a certain item representing interest could not be recovered by petitioner as an element of cost. Such was not our intention.
It is therefore ordered that the petition of Mattie May Pease be, and it is hereby, granted and the judgment of the circuit court is reversed with directions to enter such orders allowing interest and costs in this cause as that court should deem proper.
DREW, C. J., and THOMAS, ROBERTS and THORNAL, JJ., concur.